                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         DOCKET NO. 5:18-cv-00081-MOC-DCK

 UNITED STATES OF AMERICA,                                )
                                                          )
                        Plaintiff,                        )
                                                          )
 Vs.                                                      )        DEFAULT JUDGMENT
                                                          )
 APPROXIMATELY $21,500 IN FUNDS,                          )
                                                          )
                       Defendant.                         )


       THIS MATTER having come before the Court upon the government’s Motion for Entry

of Default Judgment (#8).     Review of the pleadings reveals the Clerk of Court has previously

entered Default, that Notice of the proceeding has been provided in accordance with law, that no

claims against Defendant have been made within the time allowed, that the requested Default

Judgment is for a sum certain, and that the United States of America is now entitled to all right,

title, and interest in the Defendant funds, the Court enters the following Default Judgment.




                                     DEFAULT JUDGMENT

       IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED that the

government’s Motion for Entry of Default Judgment (#8) is GRANTED and DEFAULT

JUDGMENT is ENTERED in favor of the United States of America and against the defendant

APPROXIMATELY $21,500 IN FUNDS, providing that all right, title, and interest of all

persons in the world in or to the APPROXIMATELY $21,500 IN FUNDS seized from Branden
Lee Carter is hereby forfeited to the United States of America, and no other right, title, or interest

shall exist therein.


                                          Signed: November 2, 2018
